Citation Nr: 0205707	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  98-03 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.  

2.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from April 1989 to 
March 1993.  

The RO determined in a September 1993 administrative decision 
that injuries the appellant sustained in a July 1991 motor 
vehicle accident were not incurred in the line of duty, but 
had been due to his willful misconduct.  The RO subsequently 
issued a rating decision in November 1993 that denied the 
appellant's claim of entitlement to service connection for 
the residuals of a head injury from the July 1991 accident.  
Later that month, the appellant was notified of the November 
1993 rating decision, and was provided with notice of his 
appellate rights.  He did not file a timely notice of 
disagreement within one year thereafter, and the denial 
became final.  See 38 U.S.C.A. § 7105 (West 1991).  

The appellant's current appeal is from an August 1997 rating 
decision that denied his claim to reopen the previous denial 
of service connection for residuals of a head injury, on the 
basis that no new and material evidence had been submitted, 
and denied his claim of entitlement to a permanent and total 
disability rating for pension purposes, on the basis that his 
only ratable disabilities were the result of willful 
misconduct.  The Board rendered a decision in March 2000, and 
the appellant requested Reconsideration of that decision in 
May 2000.  After the Board's Vice Chairman denied the 
Reconsideration request, the appellant appealed the Board's 
March 2000 decision to the United States Court of Appeals for 
Veterans Claims (Court).  Thereafter, the Secretary of VA 
filed a Motion for Remand in March 2001 for the purpose of 
permitting consideration of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The appellant submitted a reply to the 
Secretary's motion later in March 2001.  In an April 2001 
Order, the Court vacated and remanded the appellant's claims 
to the Board for further consideration.  

While the appellant's representative argues that this case 
must be remanded by the Board to the RO because VAOPGCPREC 
03-2001 (January 22, 2001) mandates that the initial 
determination in response to the VCAA must be made by the RO, 
that opinion addresses denials that were issued because the 
claim was not well grounded, which is not the case here.  The 
Board notes that the Court's April 2001 Order states that 
"if the circumstances warrant, the Board is authorized and 
obligated to remand the claim to an RO for further 
development."  In this case, the Board finds that there is 
no need for additional development at this time.  


FINDINGS OF FACT

1.  A September 1993 administrative decision by the RO 
determined that the appellant's injuries from a July 1991 
motor vehicle accident were due to his willful misconduct 
and, therefore had not been incurred in the line of duty.  

2.  Service connection for residuals of a head injury was 
denied by the RO in a November 1993 rating decision, and the 
appellant did not file a notice of disagreement of that 
decision within one year after receiving notice later that 
month of the decision and his appellate rights.  

3.  The evidence submitted since the November 1993 rating 
decision is not so significant that it must be considered in 
order to fairly decide the appellant's claim for service 
connection for residuals of a head injury.  

4.  The appellant's only ratable disabilities are due to the 
July 1991 motor vehicle accident, which was determined to be 
the result of his willful misconduct.  


CONCLUSIONS OF LAW

1.  The RO's November 1993 rating decision, which denied the 
appellant's claim of entitlement to service connection for 
residuals of a head injury, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§  3.104, 20.302, 20.1103 (1993).  

2. New and material evidence has not been submitted since the 
November 1993 decision for the purposes of reopening a claim 
of entitlement to service connection for residuals of a head 
injury.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).  

3.  The requirements for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  38 
U.S.C.A. §§ 1155, 1502, 1521 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.1, 3.301, 3.321, 3.340, 3.342, 4.15, 4.16, 
4.17(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA, 38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the August 1997 
rating decision, a November 1997 Statement of the Case (SOC) 
and an August 1999 Supplemental Statement of the Case (SSOC) 
of the evidence necessary to reopen a prior final rating 
decision and to establish entitlement to a permanent and 
total disability rating for pension purposes.  Additionally, 
in February 2000, the appellant was sent a letter informing 
him of his rights in the VA claims process.  The Board 
concludes that the discussions in the rating decision, the 
SOC, the SSOC and the February 2000 letter adequately 
informed the appellant of the evidence needed to substantiate 
his claims and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the appellant's service 
medical records, private medical treatment records pertaining 
to the July 1991 motor vehicle accident, and pertinent 
information regarding the July 1991 motor vehicle accident.  
Further, in keeping with the duty to assist, the appellant 
was provided VA neurological and genitourinary examinations 
in May 1997.  The appellant has not identified any additional 
records that may still be outstanding, and he specifically 
indicated in writing, in March 1998, that he did not want to 
have a hearing before a member of the Board concerning his 
appeal.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matters on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

I.  Residuals of a Head Injury

The appellant asserts that he should be granted service 
connection for his residuals of a head injury because he was 
not the driver of the car involved in the July 1991 motor 
vehicle accident in which he sustained his head injuries, 
and, therefore, did not incur the injuries as a result of 
willful misconduct on his part.  He and his representative 
argue that (1) he was asleep in the car at the time of the 
accident; (2) it would have been impossible for him to have 
operated the vehicle in his intoxicated condition; (3) no one 
saw him driving the car prior to the accident; and (4) it is 
just as plausible to speculate that either the owner of the 
car or a third person was behind the wheel of the car at the 
time of the accident as it is to speculate that he was 
driving the car when it crashed.  In his March 1998 
Substantive Appeal, the appellant claimed that he was fast 
asleep in the car and was not enjoying the effects of 
intoxication.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  The. simple 
drinking of alcoholic beverage is not of itself willful 
misconduct.  The deliberate drinking of a known poisonous 
substance or under conditions which would raise a presumption 
to that effect will be considered willful misconduct.  If, in 
the drinking of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered the result of the person's willful misconduct.  38 
C.F.R. § 3.301.  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action. A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by the VA.  Willful misconduct involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n); see 38 C.F.R. §§ 3.301, 3.302.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The appellant's request to reopen 
his claim of entitlement to service connection for residuals 
of a head injury was filed prior to that date.  Therefore, 
the amended regulation does not apply.  

The evidence of record at the time of the November 1993 
rating decision included two July 1991 police reports, 
service medical records, and a line of duty investigation 
report (August 1991).  

The initial police report of July 14, 1991, filed by the 
officer that investigated a disturbance at a nightclub prior 
to the motor vehicle accident, indicated that the appellant 
had been involved in a series of arguments at the club, and 
that although he had not been arrested when the police 
arrived at the scene, he had appeared to be very intoxicated, 
and to be unable to see (he was rubbing his eyes) as a result 
of reportedly having been sprayed in the eyes with mace by a 
security guard at the club.  The report noted that the 
appellant was accompanied by a male friend whom the police 
officer indicated did not seem to be too intoxicated to 
drive, and who reportedly indicated that he did not wish to 
drive the full distance back to their military base, but 
rather wanted to find a motel for himself and the appellant.  
According to the report, the appellant and his friend left 
the nightclub in the friend's car with the friend driving in 
search of a motel.  The officer noted that he subsequently 
went to the accident scene where the investigating officer 
indicated to him that the friend (car owner) had stated that 
while withdrawing money from the ATM, he had heard his car's 
tires squeal and saw his car being driven away, and that he 
had then reported his car being stolen.  

The second police report, filed by the officer investigating 
the accident, noted that after leaving the nightclub the 
friend had stopped his car at a bank to obtain money from an 
automated teller machine (ATM), and while out of the car had 
seen the appellant leap into the driver's seat and speed off.  
The report cited a witness who stated that he had witnessed 
the car leave the bank parking lot at an extremely high rate 
of speed and had observed the car "almost get hit."  The 
second police report stated that it was apparent the wrecked 
automobile had been traveling at an extremely high rate of 
speed when it struck a utility pole and flipped over.  The 
only person found at the scene of the accident was the 
appellant, who was injured.  An affidavit from the owner of 
the automobile involved in the motor vehicle accident did not 
differ materially from the police reports.  

Service medical records included a July 1991 Medical Board 
Report (MBR) that described the appellant's status and 
treatment at a military hospital (BAMC) after he had been 
initially treated at a small community hospital for injuries 
sustained in a July 14, 1991, motor vehicle accident, and 
then his transferred to Hillcrest Baptist Hospital in Waco, 
Texas, due to his comatose state from head injuries.  The MBR 
noted that the appellant was essentially non-communicative, 
and that neurological and psychiatric evaluations could not 
be performed due to his akinetic mutism.  His ability to 
function as a normal human being was considered to be very 
slim, with the best scenario being that he would require 
institutionalization with some degree of self-care 
capability, and the worst scenario being that he would 
require continuous hospitalization in some sort of 
rehabilitation hospital requiring continual care with minimal 
self care capability.  

The line of duty investigation in August 1991 noted that the 
police accident report had indicated that weather conditions 
were clear and the road surface was dry at the time of the 
accident , and that the appellant had been thrown from the 
car.  

An October 1991 Physical Evaluation Board (PEB) found that 
the appellant had been involved in a motor vehicle accident 
resulting in a diffuse brain injury analogous to dementia, 
associated with brain trauma, and that he had akinetic 
mutism, left frontal "encephalomeric", and a left parietal 
occipital skull fracture secondary to his brain injury.  The 
PEB concluded that the findings showed that the appellant was 
prevented from reasonably performing the duties of his grade 
and military specialty as a result of medical and physical 
impairments.  

The May 1992 line of duty determination found that the 
appellant's injuries from the July 1991 motor vehicle 
accident had been due to his misconduct, and, therefore, had 
not been incurred in the line of duty.  

The RO determined in a September 1993 administrative decision 
that the appellant's injuries from the July 1991 motor 
vehicle accident had not been incurred in the line of duty 
but, rather, were due to his willfu1 misconduct.  

Since the November 1993 rating decision, additional evidence 
submitted includes the following: medical records related to 
the appellant's private hospital treatment following the July 
1991 motor vehicle accident; reports of VA neurological and 
genitourinary examination performed May 1996; a December 1996 
private medical statement from R. Acuna, M.D., that notes a 
diagnosis of seizure disorder secondary to a motor vehicle 
accident; a copy of the July 1991 accident report; and 
statements containing contentions and arguments by the 
appellant and his representative.  

The private medical records showed that the appellant was 
initially taken to Providence Health Center following the 
early morning (3:50 am) motor vehicle accident on July 14, 
1991.  The records noted that when EMS arrived at the scene 
of the accident the appellant had been unresponsive.  It was 
reported that EMS did not attempt to intubate and that the 
odor of alcohol was noted.  A laboratory report indicated 
that the appellant's blood alcohol level shortly after the 
accident was 276 mg/dl.  The appellant was transferred to 
Hillcrest Baptist Medical Center later that morning for 
treatment of his comatose state.  He received treatment at 
Hillcrest for two weeks, and the diagnoses were severe closed 
head injury and brain contusion- Glasgow 4, a pulmonary 
contusion, a fracture of the transverse process at L1, a chip 
fracture of the right distal tibia, right occipital and left 
basal skull fractures, and alcohol intoxication (blood level 
276); all secondary to the motor vehicle accident.  

At the May 1997 VA neurology examination, the appellant was 
able to correctly identify the year but not the month.  The 
impressions were posttraumatic organic brain syndrome, 
posttraumatic seizures (occurring approximately every three 
to four months), memory loss, and left-sided weakness 
involving the arm and leg.  It was reported that he had 
normal bowel and bladder function.  

At the May 1996 VA genitourinary examination, the appellant 
reported that the bowel and bladder difficulties he had 
experienced the first few years after the July 1991 accident 
had improved greatly, to the point that he now had diarrhea 
about four or five times and was able to avoid incontinence 
if he was able to get to the bathroom.  He stated that he was 
usually dry throughout the night.  A diagnosis was spastic 
neurogenic bladder secondary to traumatic brain syndrome was 
reported.

Regarding the statements submitted by the appellant since the 
November 1993 rating decision, he claimed in his March 1998 
Substantive Appeal (VA Form 9) that, "I do not believe I was 
operating the vehicle, but rather I was a passenger."  He 
argued that had he been driving, he would have sustained 
chest injuries from the steering column and been thrown 
through the driver's side windshield.  He indicated that he 
felt he had been thrown through the right-side passenger door 
because he was a passenger, asleep in the car.  He opined 
that "maybe" the operator of the vehicle at the time of the 
accident had been his friend, the owner of the car.  The 
appellant noted that his friend would have been able to see 
the scene of the accident "while on the phone at the ATM 
machine."  Submitted with the Substantive Appeal were 
purported pictures of the car that had been involved in the 
accident.  

The appellant subsequently stated in September 1999 that he 
believed the car owner had been driving the car at the time 
of the accident and had panicked, run up the hill, and called 
the police, reporting his car stolen while still having full 
view of the accident site.  The appellant indicated that he 
had not been wearing a seat belt, that he had been on the 
passenger side, and that all indications pointed to his head 
injury having been caused when he struck the passenger door 
as he was catapulted from the passenger's side.  He stated 
that "I honestly believe that I was not the driver. ... The 
blame was placed on me because the owner, my friend, 
suspected I stole his car."  He indicated that his claim that 
he had been asleep in the car at the time of the accident was 
supported by the fact that he was found lying on the ground, 
curled in the same position.  He further stated that while 
the car may have been stolen (while he was asleep), he had 
not been the thief.  He cited his lack of injuries to the 
chest, lower groin, mid section, legs (thighs), or arms as 
evidence that he was not behind the steering wheel/column of 
the car, which, had he been so, would have caused injuries to 
those body areas.  

In an April 2002 statement, the appellant's representative 
raised the arguments that (1) there has been no witness 
produced to provide competent evidence as to who was driving 
the car at the time of the accident, and, thus, there was no 
direct evidence to establish that the appellant was driving 
the car at the time of the accident; and (2) that it is just 
as speculative to conclude that the appellant was driving the 
car when it wrecked as it is to speculate that a third person 
actually stole the car (with the appellant asleep inside) and 
wrecked it.  

In evaluating the evidence submitted since the November 1993 
rating decision, the Board notes that the recently submitted 
July 1991 accident report had been considered previously as 
part of the August 1991 line of duty determination, and the 
additional July 1991 hospital treatment records are similar 
to those already reviewed from that period.  Therefore the 
actual accident report and the additional medical records are 
merely cumulative, and do not represent new evidence.  The 
December 1996 private medical report and the May 1997 VA 
examination reports are new, in that they were not of record 
in November 1993.  However, those records are not material 
since they are not probative as to whether the accident 
involved willful misconduct.  Rather they merely show that 
the appellant's head injury and residuals thereof are related 
to the July 1991 motor vehicle accident, a fact that was 
established in the November 1993 rating decision.  

The Board notes that the July 14, 1991, blood alcohol finding 
in the recently submitted medical records merely confirms 
that the appellant was intoxicated at the time of the 
accident; a fact already established and noted in the police 
report.  See generally, Shannon V. Texas, 800 S.W.2d (Tex. 
App. 1990 (regarding a criminal charge  for blood-alcohol 
level of .10 [grams of alcohol per 100 milliliters of blood] 
or  higher); see also Tex. Penal Code § 49.01(1999) (the 
current legal definition in Texas of "intoxication"-where the 
accident occurred: .08 of grams of alcohol per 100  
milliliters of blood, or "not having the normal use of mental 
or physical faculties by  reason of the introduction of 
alcohol, a controlled substance, a drug, a  dangerous drug, a 
combination of two or more of those substances, or any other  
substance into the body.").  The appellant does not claim, 
and has not submitted any supporting medical opinion, that 
the blood-alcohol level as recorded represents anything other 
than evidence that he was, in fact, intoxicated.  Therefore, 
none of the medical evidence submitted since the November 
1993 rating decision is new and material.  

As for the appellant's statements (VA Form 9, September 1999 
and April 2002), he has presented theories as to what he 
believes may have happened at the time of the accident, but 
essentially acknowledges that he does not know or remember 
what happened.  In particular, his statement that he does not 
"believe" he was the operator of the car demonstrates that he 
has no memory of the event.  Ordinarily, his observations of 
what occurred would be competent evidence, since it does not 
require special expertise to witness an event of this nature.  
However, the veteran acknowledges that he has no memory of 
the event and is arguing that his proposed theory of what 
happened is as valid as any other explanation.  Because he is 
unlike an ordinary witness, in that he acknowledges that he 
does not actually know the sequence of events regarding the 
accident and is, therefore, unable to state from memory what 
actually happened, he is not competent to testify as to a 
given sequence of events that he did not witness.  See Jones 
v. West, 12 Vet. App. 383 (1999).  He suggests that the 
friend (the car owner) engaged in subterfuge, hiding some 
suspected role in the accident; however, there is no 
competent evidence submitted to support this theory.  The 
contention that a third person may have stolen the car and 
caused the accident does not rise above speculation.  
Therefore, the Board finds that the additional statements and 
theories presented by the appellant are not competent and 
cannot be considered new and material evidence.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent evidence supporting his 
contentions as to how his injuries occurred in the July 1991 
motor vehicle accident.  Instead, he has only offered his own 
theories concerning what caused his injuries.  It is noted 
that the appellant has not shown, nor claimed, that he is a 
collision expert or a medical expert, and he is not qualified 
to state what types of injuries he would have received, had 
he been driving the vehicle when it crashed.  Therefore, his 
opinions constitute nothing more than speculation and are 
insufficient to demonstrate how his injuries were caused in 
the motor vehicle accident.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

After careful and longitudinal review of the evidence 
presented in this case, the Board finds that neither the 
medical evidence nor the contentions and arguments submitted 
since the November 1993 rating decision constitute new and 
material evidence.  In the absence of any new and material 
evidence pertaining to the line of duty determination, the 
November 1993 rating decision is final and cannot be 
reopened.  

II.  A Permanent and Total Disability Rating for Pension 
Purposes

The appellant asserts that his disabilities prevent him from 
obtaining and maintaining any form of substantially gainful 
employment.  

Pension benefits are payable to a veteran who served for 90 
days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
that are not the result of his own willful misconduct.  
38 U.S.C.A. § 1521.  See 38 C.F.R. § 3.301(b) (disability 
pension is not payable for any condition due to the veteran's 
own willful misconduct).  If his combined disability is less 
than 100 percent, he must be unemployable by reason of 
disability.  38 C.F.R. §§ 3.321, 3.340, 3.342, and Part 4.  

An "average person" standard is employed as the basis for the 
finding of permanent and total disability.  A person shall be 
considered to be permanently and totally disabled if he is 
unemployable as a result of disability which is reasonably 
certain to continue throughout his life, or is suffering 
from:  (1) any disability sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation, but only if reasonably certain that such 
disability will continue throughout the life of the disabled 
person; or (2) any disease or disorder determined by the 
Secretary of VA to be of such a nature or extent as to 
justify a determination that a veteran suffering therefrom is 
permanently and totally disabled.  38 U.S.C.A. § 1502.  The 
permanent loss of the use of both hands, both feet, one hand 
and one foot, or the sight of both eyes, or becoming 
permanently helpless or bedridden will qualify as a permanent 
total disability.  38 C.F.R. § 4.15.  None of these 
disabilities is contended or shown.  

For pension purposes, when the percentage requirements are 
met under 38 C.F.R. § 4.16, and the disabilities involved are 
of a permanent nature, a rating of permanent and total 
disability will be assigned if the veteran is found to be 
unable to secure and follow substantially gainful employment 
by reason of such disability.  38 C.F.R. § 4.17.  To meet the 
percentage requirements at 38 C.F.R. § 4.16, the veteran must 
suffer from one disability ratable at 60 percent or more, or 
two or more disabilities where one of the disabilities is 
ratable at 40 percent or more, and the combined rating of all 
disabilities is 70 percent or more.  

Nonetheless, when a veteran fails to meet the percentage 
requirements, but meets basic eligibility criteria and is 
unemployable, consideration of 38 C.F.R. § 3.321(b)(2) is 
appropriate.  38 C.F.R. § 4.17(b).  In turn, 38 C.F.R. 
§ 3.321(b)(2) provides that where the veteran does not meet 
the percentage requirements of the VA SCHEDULE FOR RATING 
DISABILITIES, 38 C.F.R. Part 4, but is unemployable by reason 
of his age, occupational background, or other related 
factors, a permanent and total disability rating on an 
extraschedular basis is warranted.  

Although the appellant's service medical records reveal 
treatment for several acute conditions such as neck strain, 
tinea pedis, left leg strain, low back pain, right ankle 
pain, pain in the ribs, and reflux, none of those conditions 
was noted at his separation from service.  Nor are they 
currently shown.  The medical evidence does show diagnoses of 
several disabilities, all of which are related to the July 
1991 motor vehicle accident.  However, the disabilities 
resulting from the July 1991 accident have been determined to 
be due to the appellant's willful misconduct.  Therefore, 
because the evidence does not show that the appellant has any 
ratable disabilities that are not attributed to his willful 
misconduct, entitlement to a permanent and total disability 
rating for pension purposes is not shown to be warranted.  38 
U.S.C.A. § 1521(a); 38 C.F.R. § 3.301(b); See Sabonis V. 
Brown, 6 Vet. App. 426 (1994).  



ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for residuals 
of a head injury, the appeal is denied.  

Entitlement to a permanent and total disability rating for 
pension purposes is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

